Case 2:20-cv-06761-KK Document 22 Filed 09/21/21 Page 1 of 2 Page ID #:64



1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
9
10   LARAYNE MICHELLE                        )   Case No.: 2:20-cv-06761-KK
     LOCKWOOD,                               )
11                                           )   ORDER AWARDING EQUAL
                 Plaintiff,                  )   ACCESS TO JUSTICE ACT
12                                           )   ATTORNEY FEES AND EXPENSES
           vs.                               )   PURSUANT TO 28 U.S.C. § 2412(d)
13                                           )   AND COSTS PURSUANT TO 28
     KILOLO KIJAKAZI,                        )   U.S.C. § 1920
14   Acting Commissioner of Social           )
     Security,                               )
15                                           )
                 Defendant                   )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act Fees, Costs, and Expenses:
19         IT IS ORDERED that fees and expenses in the amount of $2,000.00 as
20   authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized
21   by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
22
23   DATE: September 21, 2021
                                      ___________________________________
24                                    THE HONORABLE KENLY KIYA KATO
25                                    UNITED STATES MAGISTRATE JUDGE

26

                                             -1-
Case 2:20-cv-06761-KK Document 22 Filed 09/21/21 Page 2 of 2 Page ID #:65



1    Respectfully submitted,
2    LAW OFFICES OF LAWRENCE D. ROHLFING
3          /s/ Brian C. Shapiro
     _________________________
4    Brian C. Shapiro
     Attorney for plaintiff Larayne Michelle Lockwood
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -2-
